DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-15 are pending.

Specification
The disclosure is objected to because of the following informalities:
The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b)(I)(C).
[0073]: In the last three lines, “Thus, it is operated in the first operating mode” appears to be a misstatement of “Thus, it is operated in the third operating mode.”
[0078]: The third heat transfer fluid is called both W2 (last line) and W3 (first line).
[0082]: The first comma appears to be superfluous.
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claims 1-15: Applicant is respectfully advised to begin each claim with an appropriate article, e.g., A method/The method/A . . . plant. 
Claim 1: In lines 6 and 9, Applicant is respectfully advised to amend the claim to remove the pronoun “its” to improve clarity, e.g., “with at least one adsorbent in the respective adsorption chamber” or similar.
Claim 4: In the last line, Applicant is respectfully advised to amend “are at least in part supplied to mixing” to “are at least in part supplied to a mixing unit” or similar to improve grammar and clarity.
Claim 5: In line three, Applicant is respectfully advised to amend the claim to “is/are at least temporarily flowed” since the claim presents both singular and plural subjects.
Claim 6: Applicant is respectfully advised to amend “in which gas is conducted” to “in which a gas is conducted” to provide the missing article.
Claim 7: Applicant is respectfully advised to amend “in which gas is conducted” to “in which a gas is conducted” to provide the missing article.
Claim 11: “the respective adsorbent” appears to be a misstatement of “the respective at least one adsorbent.” See claim 1, line 6.
Claim 14: Applicant is respectfully advised to amend the claim to “in the respective adsorption chamber caused by the first and/or the second and/or the third heat exchanges” to improve grammar and clarity.
Claim 15: Applicant is respectfully advised to amend the claim to remove the pronouns “its” (four instances) and “it” to improve clarity, e.g., “with at least one adsorbent in the respective adsorption chamber” or similar.
Appropriate correction is required.

Claim Interpretation
Throughout the claims, “respectively” is interpreted to be synonymous with “separately,” and “respective” is interpreted as “separate,” so that claims 1 and 15 are interpreted as describing adsorption units that operate at all times in one of three operating modes, with the three operating in different modes. 
Claim 2 recites that “the third temperature level corresponds to the second temperature level” and “in the third operating mode, the third heat transfer fluid flow (W3) at the second temperature level.” However, claim 1 recites “a third heat transfer fluid flow (W3) at a third temperature level.” Therefore, claims 1 and 2 recite a third heat transfer fluid flow that is at a third temperature level (claim 1) and at a second temperature level (claim 2). The claim also recites that “the third temperature level corresponds to the second temperature level” (claim 2). The specification states that the second temperature level is “0 to 120 °C, and, preferably, 0 to 90 °C,” and that “the third temperature level matches the second” ([0037]). Therefore, the second and third temperature levels are interpreted to have the same definition, i.e., a range of temperatures as stated in [0037]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the limitations “the first buffer container” and “the second buffer container.” There is insufficient antecedent basis for these limitations. For the purposes of examination only, the claim will be interpreted as depending from claim 2. In addition, the claim recites two instances each of “a first time period” and “a second time period after the first time period.” It is unclear if the second recitations are intended to reference the first recitations, or if the time periods are different. For the purposes of examination only, the claim will be interpreted as reciting that the first and second time periods of the first recitation are the same as those of the second recitation.
Claim 13: The claim recites, “the first, second, and third adsorbents.” There is insufficient antecedent basis for these limitations. For the purposes of examination only, the claim will be interpreted reciting that the at least one adsorbent comprises a first adsorbent, a second adsorbent, and a third adsorbent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sircar (US 2003/0037672 A1) in view of Miller (US 1,954,056).
Regarding claim 1, Sircar discloses three parallel adsorbers 10, 12, 14 (Fig. 1; [0060]) for removing a component from a feed gas ([0017]) in a temperature swing adsorption process ([0003]), with each adsorber carrying out respective cycle steps ([0031]) with cooling preceding adsorbing and adsorbent regeneration requiring heating (claim 1) (i.e., a method for separating a gas mixture flow, in which a temperature-change adsorption plant is used, which has a number of adsorption units which are respectively operated in a first operating mode and a second operating mode), wherein
compressed gas to be treated is passed through packed tubes of an adsorber to adsorb the component and to produce an impurity-free product gas stream (claim 1; [0074]) (i.e., the first operating mode comprises guiding the gas mixture flow at least in part through an adsorption chamber of the respective adsorption unit and subjecting this flow to an adsorptive exchange of material with at least one adsorbent in its adsorption chamber), 
the tubes are heated ([0074]) to a desired regeneration temperature ([0070]) by heating fluid such as steam or air ([0032]) at from 100° C to 250°C ([0022]) (i.e., the second operating mode comprises guiding a first heat transfer fluid flow at a first temperature level through a heat-exchange arrangement of the respective adsorption unit and transferring heat from the first heat transfer fluid flow indirectly to the at least one adsorbent in its adsorption chamber), and
after heating, and before the adsorber is ready for a new cycle, the tubes are cooled by counter currently flowing cooling fluid (gas or liquid) through the shell side of the adsorber ([0074]) (i.e., the adsorption units are respectively operated in a third operating mode which comprises guiding a third heat transfer fluid flow at a third temperature level through the heat-exchange arrangement of the respective adsorption unit and transferring heat from the at least one adsorbent in its adsorption chamber indirectly to the third heat transfer fluid flow). 
However, Sircar does not explicitly disclose that the first operating mode comprises guiding a second heat transfer fluid flow at a second temperature level through the heat-exchange arrangement of the respective adsorption unit and transferring heat from the at least one adsorbent in its adsorption chamber indirectly to the second heat transfer fluid flow.
Miller discloses adsorbers for treating air and gases (p. 1, lines 51-53). Miller teaches the cooling of an adsorber during an adsorption phase in order to augment a rate of adsorption (p. 1, lines 76-78).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Sircar by providing a first operating mode that comprises guiding a second heat transfer fluid flow at a second temperature level through the heat-exchange arrangement of the respective adsorption unit and transferring heat from the at least one adsorbent in its adsorption chamber indirectly to the second heat transfer fluid flow as taught by Miller because (1) the cooling of an adsorber during an adsorption phase can augment a rate of adsorption (Miller, p. 1, lines 76-78), and (2) because a cooling fluid (Sircar, claim 2) operating in a respective adsorption unit heat exchanger can be regarded as a distinct heat transfer fluid flow at a distinct temperature level because of its different location, timing, and temperature profile over time with respect to the process taught by Sircar in view of Miller.

Regarding claim 11, Sircar teaches that the adsorbers comprise tubes containing adsorbent ([0053]), with heating fluid passing through a surrounding shell side ([0053], [0071]) (i.e., the adsorption units are designed as containers with tube bundles, wherein the respective adsorbent is filled in an inner chamber of the tubes forming the tube bundles, and the respective heat transfer fluid flow flows around the tubes).

Regarding claim 12, Sircar teaches the use of water as a heat transfer fluid for heating and cooling ([0032]: steam; [0072]), so it would have been obvious to provide heat transfer fluid flows that comprise water or water vapor.

Regarding claim 13, Sircar teaches that the adsorbents may be of a single type ([0061]) (i.e., the first, second, and third adsorbents are of identical design). 

Regarding claim 14, Sircar teaches that after cooling, adsorber tubes are pressurized while a cooling fluid is flowed through a shell side ([0074]), so that a pressure change after heating (i.e., after a second operating mode) is compensated for.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sircar in view of Miller, as applied to claim 1 above, and further in view of Pexton et al. (US 2,157,565, hereinafter “Pexton”).
Regarding claim 2, Sircar teaches that regeneration requires heating of an adsorbent (claim 1), so it would have been prima facie obvious to provide a second temperature level (for adsorption) that is below a first temperature level (for regeneration), and Miller teaches the cooling of adsorbent during adsorption,  so it would have been prima facie obvious to provide a third temperature level that can be regarded as corresponding to the second temperature level (i.e, a temperature level cooler than the heating for regeneration).
However, Sircar in view of Miller does not explicitly disclose that in the second operating mode, the first heat transfer fluid flow that is at the first temperature level is at least in part taken from a first buffer container and is then guided through the heat-exchange arrangement of the respective adsorption unit, and that in the first operating mode, the second heat transfer fluid flow that is at the second temperature level is at least in part taken from a second buffer container and is then guided through the heat-exchange arrangement of the respective adsorption unit, and that in the third operating mode, the third heat transfer fluid flow at the second temperature level is at least in part taken from the second buffer container and is then guided through the heat-exchange arrangement of the respective adsorption unit.
Pexton discloses an adsorption process (p. 1, col. 1, line 8) using three adsorption vessels (Fig.; p. 2, col. 1, lines 19-20). Pexton teaches hot water and cold water circuits for heat transfer (p. 1, col. 1, lines 54-55; col. 2, lines 15-16) that each are provided with a storage tank (p. 1, col. 2, lines 29-30) so the hot and cold water can be used for circulation to adsorbers (p. 1, col. 2, lines 40-42).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Sircar in view of Miller such that in the second operating mode, the first heat transfer fluid flow that is at the first temperature level is at least in part taken from a first buffer container and is then guided through the heat-exchange arrangement of the respective adsorption unit, and that in the first operating mode, the second heat transfer fluid flow that is at the second temperature level is at least in part taken from a second buffer container and is then guided through the heat-exchange arrangement of the respective adsorption unit, and that in the third operating mode, the third heat transfer fluid flow at the second temperature level is at least in part taken from the second buffer container and is then guided through the heat-exchange arrangement of the respective adsorption unit as taught by Pexton because (1) storage tanks can be used to make heat transfer fluids available for circulation to adsorbers within respective circuits (Pexton, p. 1, col. 2, lines 29-30, 40-42), and (2) since Sircar teaches the cooling of an adsorber before a new cycle (i.e., the third heat transfer fluid flow), it would have been prima facie obvious to source cooler heat transfer fluids from a single cool storage tank in view of the teachings of Sircar in view of Miller and Pexton.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sircar in view of Miller, as applied to claim 1 above, and further in view of Kennedy et al. (US 2017/0100690 A1, hereinafter “Kennedy”).
Regarding claim 2, Sircar teaches that a small stream of the impurity-free product gas, or a gas from a cooling step containing a small amount of the impurities, is counter-currently passed at near ambient temperature through the tubes of an adsorber during a heating step in order to remove desorbed impurities from inside the tubes ([0074]) (i.e., the adsorption chamber of the respective adsorption units in the second operating mode is at least temporarily flowed through by a circulating gas flow). However, Sircar in view of Miller does not explicitly disclose a circulating gas flow which is conveyed by means of a blower.
Kennedy discloses a temperature swing adsorption process ([0016]). Kennedy teaches that gas can be pressurized (i.e., circulated) using a blower ([0045]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Sircar in view of Miller by providing a circulating gas flow which is conveyed by means of a blower as taught by Kennedy because (1) Sircar teaches the counter-current passing of a gas but does not describe the means to accomplish this (Sircar, [0074]), and (2) a blower can pressurize a gas flow (Kennedy, [0045]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sircar in view of Miller, as applied to claim 1 above, and as evidenced by Górak et al. (2014, Distillation: Operation and Applications - 6.2.1 Air Composition, hereinafter “Gorak”).
Regarding claim 8, Sircar teaches the adsorption of water and carbon dioxide from air ([0060], [0062]), and water and carbon dioxide can make up from 0.5-3 mol% and 0.038 mol% of air respectively, as evidenced by Gorak (p. 257), so it would have been prima facie obvious to provide a gas mixture flow that contains a content of 0.01 to 20 mol% of one or more components which preferentially adsorb to the at least one adsorbent and, in the remainder, contains one or more components which adsorb less strongly to the at least one adsorbent. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Regarding claim 9, Sircar teaches the adsorption of water and carbon dioxide (i.e., the one or more preferentially adsorbing components comprise carbon dioxide and/or water), and air comprises carbon monoxide, as evidenced by Gorak (p. 257), which is not recited to be adsorbed, so it would have been prima facie obvious to provide a gas mixture flow with one or more less strongly adsorbable components comprising carbon monoxide.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sircar in view of Miller, as applied to claim 8 above, and further in view of Tao (US 4,233,038).
Sircar in view of Miller does not explicitly disclose that the one or more preferentially adsorbing components comprise water and/or hydrocarbons, and in which the one or more less strongly-adsorbing components comprise carbon dioxide.
Tao discloses a method of adsorbing water and CO2 from air (col. 3, lines 65-66). Tao teaches a first adsorbent zone in which water is adsorbed (col. 4, lines 17-18), with a downstream second adsorbent zone adsorbing carbon dioxide (col. 4, lines 19-21), so that carbon dioxide is less preferentially adsorbed in the first adsorbent zone (col. 1, lines 60-68). Tao teaches that an adsorbent for adsorbing water can use, for example, a silica gel (col. 4, lines 1-2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Sircar in view of Miller by providing ne or more preferentially adsorbing components comprise water and/or hydrocarbons, and in which the one or more less strongly-adsorbing components comprise carbon dioxide as taught by Tao because an separate stage using adsorbent for water removal can use silica gel (Tao, lines 1-2), which the skilled practitioner would recognize as offering a more preferential adsorption for water over carbon dioxide, which may be more effective for adsorbing water.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sircar in view of Miller.
Sircar discloses three parallel adsorbers 10, 12, 14 (i.e., a plant) (Fig. 1; [0060]) for removing a component from a feed gas ([0017]) in a temperature swing adsorption process ([0003]), with each adsorber carrying out respective cycle steps ([0031]) with cooling preceding adsorbing and adsorbent regeneration requiring heating (claim 1) (i.e., a temperature-change adsorption plant for separating a gas mixture flow, having a number of adsorption units, which are respectively configured to operate in a first and a second operating mode), wherein means are provided which are configured such that:
compressed gas to be treated is passed through packed tubes of an adsorber to adsorb the component and to produce an impurity-free product gas stream (claim 1; [0074]) (i.e., in the first operating mode, to guide the gas mixture flow at least in part through an adsorption chamber of the respective adsorption unit and to subject it to the adsorptive exchange of material with at least one adsorbent in its adsorption chamber), 
the tubes are heated ([0074]) to a desired regeneration temperature ([0070]) by heating fluid such as steam or air ([0032]) at from 100° C to 250°C ([0022]) (i.e., in the second operating mode, to guide a first heat transfer fluid flow at a first temperature level through a heat-exchange arrangement of the respective adsorption unit and to transfer heat from the first heat transfer fluid flow indirectly to the at least one adsorbent in its adsorption chamber), and
after heating, and before the adsorber is ready for a new cycle, the tubes are cooled by counter currently flowing cooling fluid (gas or liquid) through the shell side of the adsorber ([0074]) (i.e., to operate the adsorption units respectively in a third operating mode, which comprises guiding a third heat transfer fluid flow at a third temperature level through the heat-exchange arrangement of the respective adsorption unit (Al, A2, A3) and transferring heat from the at least one adsorbent in its adsorption chamber indirectly to the third heat transfer fluid flow). 
However, Sircar does not explicitly disclose that in the first operating mode, a second heat transfer fluid flow is guided at a second temperature level through the heat-exchange arrangement of the respective adsorption unit to transfer heat from the at least one adsorbent in its adsorption chamber indirectly to the second heat transfer fluid flow.
Miller discloses adsorbers for treating air and gases (p. 1, lines 51-53). Miller teaches the cooling of an adsorber during an adsorption phase in order to augment a rate of adsorption (p. 1, lines 76-78).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the plant of Sircar by in a first operating mode, a second heat transfer fluid flow is guided at a second temperature level through the heat-exchange arrangement of the respective adsorption unit to transfer heat from the at least one adsorbent in its adsorption chamber indirectly to the second heat transfer fluid flow as taught by Miller because (1) the cooling of an adsorber during an adsorption phase can augment a rate of adsorption (Miller, p. 1, lines 76-78), and (2) because a cooling fluid (Sircar, claim 2) operating in a respective adsorption unit heat exchanger can be regarded as a distinct heat transfer fluid flow at a distinct temperature level because of its different location, timing, and temperature profile over time with respect to the process taught by Sircar in view of Miller.

Additional Claim Objections
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-4 and 6-7. The concept of a method for separating a gas mixture flow, in which a temperature-change adsorption plant is used, which has a number of adsorption units which are respectively operated in a first operating mode and a second operating mode, wherein
 the first operating mode comprises guiding the gas mixture flow at least in part through an adsorption chamber of the respective adsorption unit and subjecting this flow to an adsorptive exchange of material with at least one adsorbent in its adsorption chamber, and
the second operating mode comprises guiding a first heat transfer fluid flow at a first temperature level through a heat-exchange arrangement of the respective adsorption unit and transferring heat from the first heat transfer fluid flow indirectly to the at least one adsorbent in its adsorption chamber, characterized in that
the first operating mode comprises guiding a second heat transfer fluid flow at a second temperature level through the heat-exchange arrangement of the respective adsorption unit and transferring heat from the at least one adsorbent in its adsorption chamber indirectly to the second heat transfer fluid flow, and
the adsorption units are respectively operated in a third operating mode which comprises guiding a third heat transfer fluid flow at a third temperature level through the heat-exchange arrangement of the respective adsorption unit and transferring heat from the at least one adsorbent in its adsorption chamber indirectly to the third heat transfer fluid flow (claim 1); and wherein
after being guided, in the second operating mode, through the heat-exchange arrangement of the respective adsorption unit, the first heat transfer fluid flow is at least in part supplied to the second buffer container in a first time period and is at least in part supplied to the first buffer container in a second time period after the first time period, and/or
after being guided, in the third operating mode, through the heat-exchange arrangement of the respective adsorption unit, the third heat transfer fluid flow is at least in part supplied to the first buffer container in a first time period and is at least in part supplied to the second buffer container in a second time period after the first time period (claim 3);
the first heat transfer fluid flow, after being guided, in the second operating mode, through the heat-exchange arrangement of the respective adsorption unit, and/or the second heat transfer fluid flow, after being guided, in the first operating mode, through the heat-exchange arrangement of the respective adsorption unit, and/or the third heat transfer fluid flow, after being guided, in the third operating mode, through the heat-exchange arrangement of the respective adsorption unit, are at least in part supplied to mixing (claim 4); 
in which gas is conducted from the adsorption chamber of the respective adsorption units at the beginning of the second operating mode and is recycled into the method (claim 6); or
in which gas is conducted from the adsorption chamber of the respective adsorption units during at least part of the second operating mode and is transferred into a buffer container (claim 7);
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Sircar (US 2003/0037672 A1) which discloses three parallel adsorbers 10, 12, 14 (Fig. 1; [0060]) for removing a component from a feed gas ([0017]) in a temperature swing adsorption process ([0003]), with each adsorber carrying out respective cycle steps ([0031]) with cooling preceding adsorbing and adsorbent regeneration requiring heating (claim 1), wherein:
compressed gas to be treated is passed through packed tubes of an adsorber to adsorb the component and to produce an impurity-free product gas stream (claim 1; [0074]), 
the tubes are heated ([0074]) to a desired regeneration temperature ([0070]) by heating fluid such as steam or air ([0032]) at from 100° C to 250°C ([0022]), and
after heating, and before the adsorber is ready for a new cycle, the tubes are cooled by counter currently flowing cooling fluid (gas or liquid) through the shell side of the adsorber ([0074]). 
Miller (US 1,954,056) teaches the cooling of an adsorber during an adsorption phase in order to augment a rate of adsorption (p. 1, lines 76-78).
Regarding claim 3, Pexton et al. (US 2,157,565) discloses an adsorption process (p. 1, col. 1, line 8) using three adsorption vessels (Fig.; p. 2, col. 1, lines 19-20) and hot water and cold water circuits (p. 1, col. 1, lines 54-55; col. 2, lines 15-16) that each are provided with a storage tank (p. 1, col. 2, lines 29-30). However, Pexton does not suggest a configuration wherein after being guided through a heat-exchange arrangement of the respective adsorption unit, a first heat transfer fluid flow is at least in part supplied to a second buffer container in a first time period and is at least in part supplied to the first buffer container in a second time period after the first time period, and/or after being guided through a heat-exchange arrangement of a respective adsorption unit, a third heat transfer fluid flow is at least in part supplied to the first buffer container in a first time period and is at least in part supplied to the second buffer container in a second time period after the first time period, since no integration or fluid communication between heat transfer fluid circuits is suggested. 
Bernhardt et al. (US 2013/0269523 A1) discloses an adsorption process (Abstract) using receivers 8 and 9 for water at variable temperature (Fig. 1; [0068]) (i.e., buffer tanks; heat transfer fluid). However, Bernhardt teaches a system using only two adsorbers 1 and 4 (Fig. 1; [0065]) and the receivers 8 and 9 work in cooperation with a storage/heating means 10 or vessel C and a heat exchanger 12 ([0032], [0068], [0075]) to gradually heat water circulated to the two adsorbers ([0030]-[0035]), wherein heat transfer fluid is sequentially circulated between an adsorber and a cold receiver (Fig. 2a; [0082]), then between the adsorber and a heat exchanger and not either receiver (Fig. 2b; [0083]), then between a hot receiver and the adsorber (Fig. 2c; [0084]), and finally between the adsorber and the vessel C and not either receiver (Fig. 2d; [0085]), with the receivers switching roles as hot and cold storage as the process progresses ([0049]), so it would not have been obvious to apply these teachings to a three adsorber system with two buffer containers held at two temperature levels (assuming dependency from claim 2). 
The above references do not suggest a heat transfer fluid mixing step in the context of a three-adsorber system (claim 4); the conducting of gas from the adsorption chamber of the respective adsorption units at the beginning of the second operating mode and its recycling into the method (claim 6); or gas that is conducted from the adsorption chamber of the respective adsorption units during at least part of the second operating mode and transferred into a buffer container (claim 7). 
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772